Name: 2008/826/EC: Commission Decision of 30Ã October 2008 extending the period of validity of Decision 2002/887/EC in respect of naturally or artificially dwarfed plants of Chamaecyparis Spach, Juniperus L. and Pinus L., originating in Japan (notified under document number C(2008) 6269)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  European Union law;  natural and applied sciences;  agricultural policy;  Europe;  environmental policy;  Asia and Oceania;  agricultural activity
 Date Published: 2008-10-31

 31.10.2008 EN Official Journal of the European Union L 290/25 COMMISSION DECISION of 30 October 2008 extending the period of validity of Decision 2002/887/EC in respect of naturally or artificially dwarfed plants of Chamaecyparis Spach, Juniperus L. and Pinus L., originating in Japan (notified under document number C(2008) 6269) (2008/826/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 15(1) thereof, Whereas: (1) Commission Decision 2002/887/EC of 8 November 2002 authorising derogations from certain provisions of Council Directive 2000/29/EC in respect of naturally or artificially dwarfed plants of Chamaecyparis Spach, Juniperus L. and Pinus L., originating in Japan (2) authorises Member States to provide for derogations from certain provisions of Directive 2000/29/EC in respect of plants of Chamaecyparis Spach, Juniperus L. and Pinus L., originating in Japan, for limited periods and subject to specific conditions. (2) Since the circumstances justifying the authorisation still apply and there is no new information giving cause for revision of the specific conditions, the authorisation should be extended. (3) The United Kingdom has asked for an extension of that derogation. (4) Decision 2002/887/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2002/887/EC is amended as follows: 1. in the first paragraph and in the second paragraph of Article 2, 1 August 2007 and 1 August 2008 is replaced by 1 August 2009 and 1 August 2010; 2. the table in Article 4 is replaced by the following table: Plants Period Chamaecyparis 1.11.2008 to 31.12.2010 Juniperus 1.11.2008 to 31.3.2009 and 1.11.2009 to 31.3.2010 Pinus 1.11.2008 to 31.12.2010 Article 2 This Decision shall apply from 1 November 2008. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 309, 12.11.2002, p. 8.